DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 16 recite:
	determining, based on a comparison between a first control region and a second control region, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment...
	sending, to the client system, responsive to the request for the measurement project, instructions for presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold.
	The claim language fails to clearly link the claims and the subject matter of the disclosed specification. The claim limitation is directed to a claimed result and fails to clearly articulate the manner in which it is achieved.  Examiner is unable to identify a single embodiment which performs the cited limitation.  
The specification provides the following guidance:
Paragraph 0047:
	The causal inference method may include a model for identifying control regions and associated properties (e.g., locations, areas, sizes) for measuring incremental changes in the region of interest. The causal inference method may identify the control regions by matching the network metric features (e.g., trends, slopes, ranges, changes, error levels, confidence levels) of the candidate control regions and the region of interest based on the pre-deployment network performance data. For example, the system may determine one or more network metric features associated with candidate control regions based on the pre-deployment network performance data. The system may compare the identified network metric features of the candidate control regions to the network metric features of the region of interest. 

	A process to determine control regions is made by comparing candidate control regions to a region of interest.  
Paragraph 0053:
In particular embodiments, the system may pre-process the collected data and cluster candidate control regions into groups to narrow down the scope for identifying qualified control regions. Each group may contain candidate control regions having at least one similarity.

	Paragraph 0047 and 0053 described pre-processing to narrow down the candidate regions through clustering. The clustering identifies the qualified control regions with faster speed and higher quality. 
Paragraph 0057:
The system may cluster the candidate control regions into different categories or groups to narrow down the scope for identifying the qualified control regions with faster speed and higher quality (e.g., more accurate and better approximation of the trends by the control regions). After the candidate control regions have been clustered into corresponding categories or groups, the system may identify qualified control regions based on network metric features associated with these regions and one or more qualification criteria

Paragraph 0048: 
	After the qualified control regions have been identified, the system may determine a baseline based on one or more control regions or a weighted combination of control regions for measuring the deployment impact of the region of interest. The system may assume that the MAP trend in the region of interest after deployment can be approximated by the same weighted combination of control regions if the deployments are not taken. The system may compare the MAP of the impacted regions (e.g., regions of interest) to the MAP trends as approximated by the weighted combination of the control regions to measure the deployment impacts by calculating the MAP difference of the impacted regions and the baseline. As an example and not by way of limitation, the MAP difference curve 21 OB illustrates the difference between the MAP of an impacted region and the determined baseline. The curve 21 OB indicate that the MAP difference between the impact region and the baseline increases positively from 0% to 8% with an approximate 45° slope over the 6-month time period after the deployment.

	The system compares the area interest to a baseline consisting of a weighted combination of control regions to determine the metric difference. The metric difference is compared to a threshold to determine whether the impact is significant.  
	Applicant’s claims fail to clearly articulate how the determination of the first network metric has changed greater than a threshold is related to a comparison of a first and second control region. A person of ordinary skill in the art would expect the comparison of 2 control regions to determine the difference or similarities between the first and second control regions. It is not readily apparent how the comparison of 2 control regions would be used to determine whether a change exceeds a threshold.
	Further, examiner is unable to clearly identify “presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold” within the same embodiment as the “first request”. 
	The claims have failed to clearly establish the relationships of the metrics and the regions in a manner a person of ordinary skill in the art would be able to understand the scope of the claimed invention or practice the invention. 
	Claims 2-9, 11-15 and 17-20 fails to cure the deficiencies of claims 1, 10 and 16 and are thus rejected under the same rationale. 
	If Applicant disagrees, Applicant is respectfully asked to provide an explanation and citations to the filed specification. 
	Further claims 3, 12 and 18 recite the term “the features shared “. The term lacks antecedent basis and it is unclear how “the features” are logical connected to the claimed computer process. Applicant has failed to establish any relationship between the features or the first geographic group to any of the entities in claims 1, 10 and 16.
	Claims 4, 13 and 19 fails to cure the deficiencies of claims 3, 12 and 18 and are thus rejected under the same rationale.
	Claim 8 recites “the features of the network metrics shared by two or more geographic regions “. The claim term lacks antecedent basis because the terms “the features” and “the network metrics shared by two or more geographic regions” have not been previously identified or linked to any previous elements within the claim. 
	Regarding examination of the prior art, Examiner is unable to determine the scope of the claimed subject matter to evaluate whether the claims exist in the prior art. No prior art rejection will be made. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Regarding claims 1, 10 and 16 , the omitted steps are:  
Step 1020- the system may identify a set of candidate control regions by clustering the geographic regions into one or more candidate control region groups based on similarity between the geographic regions.
Step 1030- the system may select one or more control regions from the set of candidate control regions by identifying a second group of geographic regions as the qualified control regions from a group of candidate control regions.
Step 1040- the system may compare a first network metric associated with the geographic region of interest to a first network metric baseline. The system may determine the first network metric baseline based on a weighted combination of one or more of the selected control regions.
Applicant’s claim language requires the inclusion of the above steps to link the comparison of the control regions to the determination  of a baseline which appears to be used in determining whether a geographic regions of interest has changed greater than a threshold after network deployment. 
	Claims 2-9, 11-15 and 17-20 fails to cure the deficiencies of claims 1, 10 and 16 and are thus rejected under the same rationale. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
	“determining, based on a comparison between a first control region and a second control region, whether a first network metric has a change greater than a pre-determined threshold after a first network deployment…
	sending, to the client system, responsive to the request for the measurement project, instructions for presenting a measurement result summary for a second network deployment based on the determined change after the first network deployment is greater than the pre- determined threshold.”
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner note: An interview is strongly suggested to aid in advancing prosecution. 

Conclusion
Related Prior Art:
Ferries et al. U.S. Patent Publication 9,904,690- discloses determine similar regions based on the comparison of metrics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459